Name: Commission Regulation (EEC) No 2745/85 of 30 September 1985 fixing the amount of aid for peas, field beans and sweet lupins used in animal feed
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 259/46 Official Journal of the European Communities 1 . 10 . 85 COMMISSION REGULATION (EEC) No 2745/85 of 30 September 1985 fixing the amount of the aid for peas , field beans and sweet lupins used in the feeding of animals and in Article 105 of the Act of Accession of Greece to the information at present available to the Commis ­ sion that the amount of the subsidy at present in force should be altered as shown in Article 1 of this Regula ­ tion, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1431 /82 of 18 May 1982 laying down special measures for peas and field beans ('), as last amended by Regula ­ tion (EEC) No 1485/85 (2), and in particular Article 3 (6) thereof, Having regard to Commission Regulation (EEC) No 2365/84 of 3 August 1984 laying down detailed rules for the application of the special measures for peas, field beans and sweet lupins (3), as last amended by Regulation (EEC) No 2426/85 (4), and in particular Article 29 (2) thereof, Whereas the amount of the aid referred to in Article 3 of Regulation (EEC) No 1431 /82 was fixed by Regula ­ tion (EEC) No 2466/85 (5) ; Whereas it follows from applying the rules and other provisions contained in Regulation (EEC) No 2466/85 Article 1 The amount of the aid referred to in Article 3 ( 1 ) of Regulation (EEC) No 1431 /82 is fixed in the Annex hereto . Article 2 This Regulation shall enter into force on 1 October 1985 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 30 September 1985 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 162, 12 . 6 . 1982, p. 28 . 0 OJ No L 151 , 10 . 6 . 1985, p. 7 . (3) OJ No L 222, 20 . 8 . 1984, p. 26 . (4) OJ No L 230 , 29 . 8 . 1985, p. 10 . O OJ No L 234, 31 . 8 . 1985, p. 35 . 1 . 10 . 85 Official Journal of the European Communities No L 259/47 ANNEX to Commission Regulation of 30 September 1985 fixing the amount of aid for peas, field beans and sweet lupins used in animal feed Amounts of the aid applicable from 1 October 1985 : (ECU/100 kg) Month of identification Peas and field beans used Sweet lupinsin the Member States other than Greece in Greece October 1985 13,798 (') 13,704 (') 16,484 November 1985 13,978 (&gt;) 13,884 (') 16,484 December 1985 14,158 (') 14,064 (') 16,484 January 1986 14,338 (') 14,244 (') 16,484 February 1986 14,518 (') 14,424 (') 16,484 March 1986 14,518 (  ) 14,424 (') 16,484 April 1986 14,518 (') 14,424 (') 16,484 (') In the event that the aid certificate includes the indication : The contract does not provide for any price adjustment in respect of the following quantity the amount of the aid shall be equal to 13,344 ECU per 100 kilograms in Greece or 13,438 ECU per 100 kilograms in the Member States other than Greece in respect of the quantity concerned.